               Case 1:20-cv-01609-AJN-GWG Document 52-1 Filed 06/03/21 Page 1 of 4


Ariel Reinitz

From:                   Ariel Reinitz
Sent:                   Tuesday, June 1, 2021 1:05 PM
To:                     'Adam Engel'
Cc:                     'Simcha Schonfeld'; 'Jacob Schindelheim'; 'Shira Goldman Moyal'
Subject:                [Request to 'meet and confer' re: enforcement of subpoenas to Samuel Taub] (GateGuard v.
                        Goldmont, et al.; SDNY 1:20-cv-01609-AJN-GWG)
Attachments:            Taub_Subpoena_served_2021_05_06.pdf; Taub subpoena AO 88A (deposition).pdf

Importance:             High


Hi Adam – are you available to ‘meet and confer’ sometime later today (say, 3pm ET) or tomorrow (10am ET) re: the
attached subpoenas to Mr. Taub? Mr. Taub failed to appear for his deposition this morning and failed to produce
documents in response to the document subpoena. We will be filing a motion to enforce these subpoenas and seeking
contempt/sanctions for Mr. Taub’s non‐compliance.

If you are unavailable at the proposed times, please suggest others.

Thanks,
Ariel

Ariel Reinitz
Partner
_____________________________________________
FisherBroyles, LLP
direct: +1.646.494.6909
ariel.reinitz@fisherbroyles.com
www.fisherbroyles.com

The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you have
received this communication in error, please notify us immediately by e-mail, and delete the original message.


From: Ariel Reinitz
Sent: Tuesday, June 1, 2021 10:32 AM
To: Adam Engel <aee@elgpllc.com>
Cc: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>
Subject: RE: Deposition of Samuel Taub (6/1/2021, 10am) (GateGuard v. Goldmont, et al.; SDNY 1:20‐cv‐01609‐AJN‐
GWG)

Thanks, Adam. Neither you nor Mr. Taub appeared for his noticed deposition. We advised you the deposition was
proceeding. Your “intent” to file an (untimely) motion to quash has no bearing on Mr. Taub’s obligation to appear for
the deposition as noticed. I urge you and Mr. Taub to log on to the deposition immediately so we can proceed. If Mr.
Taub fails to appear, we will seek relief from the court and sanctions. thanks

Ariel Reinitz
Partner
_____________________________________________

                                                                    1
               Case 1:20-cv-01609-AJN-GWG Document 52-1 Filed 06/03/21 Page 2 of 4

FisherBroyles, LLP
direct: +1.646.494.6909
ariel.reinitz@fisherbroyles.com
www.fisherbroyles.com

The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you have
received this communication in error, please notify us immediately by e-mail, and delete the original message.


From: Adam Engel <aee@elgpllc.com>
Sent: Tuesday, June 1, 2021 10:27 AM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Cc: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>; Adam Engel <aee@elgpllc.com>
Subject: Re: Deposition of Samuel Taub (6/1/2021, 10am) (GateGuard v. Goldmont, et al.; SDNY 1:20‐cv‐01609‐AJN‐
GWG)

Mr. Reinitz,

As I informed you multiple times and made clear again last Friday, the deposition is now subject to a motion to quash. If
the Court denies that motion, and our motion that will be filed today as well, I can assure you my clients will abide by
the Court's ruling and will sit for a deposition, limited of course to matters relevant to the Goldmont case.

Best,
Adam

The Engel Law Group
280 Madison Ave ‐ Suite 705
New York, NY 10016
(212) 665‐8095
linkedin.com/in/adamengelesq

On Tue, Jun 1, 2021, 10:16 AM Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com> wrote:

 Good morning, Adam. We are waiting on the Zoom link (below) to begin Mr. Taub’s deposition. While there is no
 reasonable basis for Mr. Taub to quash the attached subpoena, no motion to quash was filed. As such, please confirm
 Mr. Taub will sign on ASAP. Thanks



 https://proceedings.veritext.com/?token=ae8a7e8e992b59f8555910598d4a17d7




 Ariel Reinitz

 Partner

 _____________________________________________

 FisherBroyles, LLP
                                                                    2
              Case 1:20-cv-01609-AJN-GWG Document 52-1 Filed 06/03/21 Page 3 of 4

direct: +1.646.494.6909

ariel.reinitz@fisherbroyles.com

www.fisherbroyles.com



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you have
received this communication in error, please notify us immediately by e-mail, and delete the original message.




From: Adam Engel <aee@elgpllc.com>
Sent: Friday, May 28, 2021 3:05 PM
To: Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com>
Cc: Simcha Schonfeld <sds@kandsllp.com>; Jacob Schindelheim <jjs@kandsllp.com>; Shira Goldman Moyal
<shira@kandsllp.com>; Adam Engel <aee@elgpllc.com>
Subject: Re: Deposition of Samuel Taub (6/1/2021, 10am) (GateGuard v. Goldmont, et al.; SDNY 1:20‐cv‐01609‐AJN‐
GWG)



Ariel,



As I said, this deposition will be the subject of a motion to quash.

Best,
Adam

The Engel Law Group
280 Madison Ave ‐ Suite 705
New York, NY 10016
(212) 665‐8095
linkedin.com/in/adamengelesq



On Fri, May 28, 2021, 3:00 PM Ariel Reinitz <Ariel.Reinitz@fisherbroyles.com> wrote:

 Counsel – below is a link for Mr. Taub’s deposition on Tuesday (June 1, 2021) at 10:00 am ET, which will be conducted
 remotely via Zoom.



 https://proceedings.veritext.com/?token=ae8a7e8e992b59f8555910598d4a17d7



 Adam – please ensure that Mr. Taub has access to a computer with a stable internet connection and Zoom installed.
                                                                   3
             Case 1:20-cv-01609-AJN-GWG Document 52-1 Filed 06/03/21 Page 4 of 4



I will send a calendar invite as well.



Thanks,

Ariel




Ariel Reinitz

Partner

_____________________________________________

FisherBroyles, LLP

445 Park Avenue, Ninth Floor | New York, NY 10022 | USA

O: +1. 646.494.6909

M: +1. 917.587.5520

email | web | linkedin



ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS |
DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO |
PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON, DC



The information contained in this e-mail message is only for the personal and confidential use of the intended recipient(s). If you have
received this communication in error, please notify us immediately by e-mail, and delete the original message.




                                                                  4
